Title: From James Madison to James Monroe, 13 January 1806
From: Madison, James
To: Monroe, James


                    
                        
                            private
                            Dear Sir
                            Washington Jany. 13. 1806
                        
                        I wrote you on the 8th. instant enclosing a pamphlet on the principle in question between this Country & G.B. and mentioned that it would be communicated by the Presidt. with other documents on the subject. This will not be done, and I have written to recall the letter & pamphlets from the ports to which they were sent. If either of the copies should have gone to sea & should reach you, be so good as to consider the whole as cancelled, and not to appear in your archives. The letter of this date which this accompanies, is the substituted communication. I meant to have written you fully but it is not in my power. With respect to your return I hope you will at least postpone it till I can communicate the final sentiments of the President which will soon be done.
                        We lost some time ago our amiable & very respectable friend, your Uncle Jones He died at Fredg. In haste adieu
                        
                            James Madison
                        
                    
                    
                        Congs. have not yet taken up our British affairs: nor got through our Spanish.
                        When Chancellor Livingston was here he put the enclosed for Mr. Fox into my hands to be forwarded to you, in order to presented or not as you might chuse. I can say nothing to assist your better judgment on the subject.
                    
                